MDJ 12-13-00343--CR



   Richard prl Hartsfield                                  Ttia Court of Sppe«l*s
   .^^§liant                                               Twelfth Court of Appeals

   The State gf &§sae                                      Tyler:   Texas

                                      July 27-2015


   To:- the Honorable Clerk Cathy Lusk




    Ruled on Dec-3-2014 by this Court without serving or providinq the Appellant
    -i copy of the state of te*as Brief   used to challenge Appellant,s Brief.
    Tie Appellant Ask, s this Court is that An Error?     One to th? fact.- Appellant
    mast have the state,s brief to proceed unto the 11.07 phase of his Appeals-
      Appallant futher ask's is there a date Tiled for the state's brief and if th
    is c '•:rt could s@n3 him a copy of cha state.s brief.    The Appellant would App
    reciate your assistance in helping to resolve this matter as soon as possible.



                                                         Richard Earl Hartsfield




                                                         MichlJl Unit -~&'I°10(q2>1%
                                                         2554 FM 2054
                                                         Ta^essee Colony,- Texas 75885




                                                              FILED IN COURT OF APPEALS
t.LtF/YfP                                                       12th Court oi Appeal? District




                                                                CATHY S.LUi            (